IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL D. GREFRATH,                        :   No. 85 WAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
UNEMPLOYMENT COMPENSATION                   :
BOARD OF REVIEW,                            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.